Exhibit 99.1 Press release WiLAN Subsidiary Enters into Partnership to License Wireless Communication Technologies OTTAWA, Canada – February 16, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s wholly-owned subsidiary, Flexiworld Innovations Inc., has acquired a portfolio of patents relating to wireless communication with peripheral and mobile devices, including applications in Voice over IP (VoIP). “This partnership aligns with WiLAN’s strategy to help companies and inventors unlock the value of their intellectual property through licensing valuable, high quality patents,” said Jim Skippen, President & CEO, WiLAN. The new portfolio is one of over 50 portfolios that WiLAN has available for licensing. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
